Title: From John Adams to Thomas Jefferson, 5 July 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy    ca.  5th July 1813

Correspondences! The Letters of Bernard and Hutchinson, and Oliver and Paxton &c were detected and exposed before The Revolution. There are I doubt not, thousands of Letters now in being, but Still concealed, (from their Party to their Friends, which will, one day See the light. I have wondered for more than thirty Years that So few have appeared: and have constantly expected that a Tory History of the Rise and progress of the Revolution would appear. And wished it. I would give more for it than for Marshall, Gordon Ramsay and all the rest. Private Letters of all Parties will be found analogous to the Newspapers Pamphets and Historians of the Times. Gordon’s and Marshall’s Histories were written to make money: and fashioned and finished; to sell high in the London Market. I Should expect to find more Truth in a History written by Hutchinson, Oliver or Sewell. And I doubt not, Such Histories will one day appear. Marshall’s is a Mausolæum, 100 feet Square at the base, and 200 feet high. It will be as durable, as the monuments of the Washington benevolent Societies: Your Character in History may be easily foreseen. Your Administration, will be quoted by Philosophers, as a model, of profound Wisdom; by Politicians, as weak, Superficial and Short Sighted. Mine, like Popes Woman will have no Character at all. The impious Idolatry to Washington, destroyed all Character. His Legacy of Ministers, was not the worst part of the Tradgedy. Though by his own express confession to me, and by Pickerings confession to the World, in his Letters to Sullivan,: two of them, at least were fastened upon him by Necessity, because he could get no other. The Truth is, Hamiltons Influence over him was So well known, that no Man fit for the Office of State or War would accept either. He was driven to the Necessity of appointing Such as would accept. And this necessity was in my Opinion the real Cause, of his retirement from Office, for you may depend upon it that retirement was not voluntary.
My Friend! You and I have passed our Lives, in Serious Times. I know not whether We have ever Seen any moments more Serious than the present. The Northern States are now retaliating, upon the Southern States; their conduct from 1797 to 1800. It is a mortification to me, to See how Servile Mimicks they are. Their Newspapers, Pamphlets, hand Bills, and their Legislative Proceedings, are copied from the Examples Sett them, especially by Virginia and Kentucky. I know not which Party has the most unblushing Front, the most lying Tongue, or the most impudent and insolent not to Say the most Seditious and rebellious Pen.
If you desire explanations on any of the Points in this Letter you Shall have them. This Correspondence I hope will be concealed as long as Hutchinsons and Olivers. But I Should have no personal Objection to the Publication of it in the national Intelligencer: I am, and Shall be for Life / your Friend
John Adams